NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              JAN 23 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-30262

              Plaintiff - Appellee,              D.C. No. 2:12-cr-00062-RSL-3

  v.
                                                 MEMORANDUM*
VICTOR BERRELLEZA-VERDUZCO,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                     Argued and Submitted December 11, 2014
                               Seattle, Washington

Before: McKEOWN, TALLMAN, and OWENS, Circuit Judges.

       Victor Berrelleza-Verduzco appeals the district court’s denial of his motion

to withdraw his guilty plea and his motion to substitute counsel at sentencing.

Berrelleza-Verduzco argues this court should vacate his plea and sentence because

the district court did not address the “package deal” provision interlocking



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Berrelleza-Verduzco’s written plea agreement with four other co-defendants when

reviewing the agreement in open court. Berrelleza-Verduzco argues this raises

concerns about the voluntariness of his plea. Fed. R. Crim. P. 11(b)(2).

       While the prosecution did not comply with its duty to orally alert the district

court that Berrelleza-Verduzco’s plea was part of a package deal with co-

defendants, United States v. Caro, 997 F.2d 657, 660 (9th Cir. 1993), Berrelleza-

Verduzco failed to establish that this amounts to plain error. United States v. Vonn,

535 U.S. 55, 62–63 (2002).1 Berrelleza-Verduzco has not alleged sufficient facts

to support a conclusion that, but for the deficient colloquy that failed to inquire into

the package deal provision, it was reasonably probable that Berrelleza-Verduzco

would not have pled guilty and would have gone to trial. United States v.

Dominguez Benitez, 542 U.S. 74, 83 (2004); United States v. Davila, 133 S. Ct.

2139, 2150 (2013).

      Finally, the district court did not abuse its discretion in denying Berrelleza-

Verduzco’s motion to substitute counsel. The conflict between client and attorney



      1
       Berrelleza-Verduzco argues that he should benefit from the standard of
review applied in United States v. Caro—harmless error. However, since 1993,
the Supreme Court has toughened the standard of review for Rule 11 errors,
making it harder to show cause to vacate convictions and withdraw guilty pleas.
See Vonn, 535 U.S. 55; United States v. Dominguez Benitez, 542 U.S. 74 (2004);
United States v. Davila, 133 S. Ct. 2139 (2013).

                                          -2-
did not involve threats or an inability to pay counsel, the court gave Berrelleza-

Verduzco the option of a delay for further consultation with his attorney, and the

judge’s inquiry into Berrezella-Verduzco’s complaint was sufficient. Cf. United

States v. Rivera-Corona, 618 F.3d 976, 978 (9th Cir. 2010).

AFFIRMED.




                                         -3-